Exhibit 10.1

 



 

 

 

 

 

TERMINATION AGREEMENT

AMONG

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF COOPERATIVE BANK

WILMINGTON, NORTH CAROLINA

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF THE BANK OF ASHEVILLE

ASHEVILLE, NORTH CAROLINA

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

and

 

FIRST BANK

SOUTHERN PINES, NORTH CAROLINA

 

 

DATED AS OF SEPTEMBER 22, 2016


 

TERMINATION AGREEMENT

 

 

THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered into as of the
22nd day of September, 2016, by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION, as RECEIVER OF COOPERATIVE BANK, WILMINGTON, NORTH CAROLINA, and as
RECEIVER OF THE BANK OF ASHEVILLE, ASHEVILLE, NORTH CAROLINA (collectively the
“Receiver”), FIRST BANK, organized under the laws of the State of North Carolina
and having its principal place of business in Southern Pines, North Carolina
(the “Assuming Institution”), and the FEDERAL DEPOSIT INSURANCE CORPORATION,
organized under the laws of the United States of America and having its
principal office in Washington, D.C., acting in its corporate capacity (the
“Corporation”). The Receiver, the Corporation and the Assuming Institution may
each be referred to herein as a “Party” or collectively as the “Parties”.

 

RECITALS

 

A.          The foregoing Purchase and Assumption Agreements (collectively the
“P&A Agreements” and each, respectively, the “P&A Agreement”) were entered into
as follows:

 

1.The Receiver, the Assuming Institution and the Corporation entered into a P&A
Agreement dated as of June 19, 2009 with respect to certain assets and
liabilities of Cooperative Bank (a “Failed Bank”);

 

2.The Receiver, the Assuming Institution and the Corporation entered into a P&A
Agreement dated as of January 21, 2011, as well as an Amendment to the P&A
Agreement dated as of January 21, 2011 with respect to certain assets and
liabilities of The Bank of Asheville (a “Failed Bank”); and

 

B.          The Receiver, the Assuming Institution and the Corporation desire to
terminate the Single Family Shared-Loss Agreements, Exhibit 4.15A of the P&A
Agreements (the “SFSLAs”), the Commercial Shared-Loss Agreements, Exhibit 4.15 B
of the P&A Agreements (the “CSLAs”) (the SFSLAs and the CSLAs collectively, the
“Shared-Loss Agreements”).

 

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

 

ARTICLE I
CLOSING

 

Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on September 22, 2016, or such earlier or later date, or in such
other manner, as the parties hereto may agree in writing (the "Closing Date").

2 

 

ARTICLE II
PAYMENTS AND TERMINATION

 

2.1          Payment of Termination Amount. Within two Business Days after the
Closing Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the Assuming Institution shall pay or cause to be
paid to the Receiver by wire transfer in immediately available funds, Two
Million, Twelve Thousand, Fifty Six Dollars ($2,012,056) (the "Termination
Amount"). The Assuming Institution and the Receiver hereby acknowledge that the
amount of shared-loss claims filed by the Assuming Institution but not yet paid
by the Receiver were accounted for in the calculation of the Termination Amount.

 

2.2          Termination of the Shared-Loss Agreements. Upon the occurrence of
the Closing and subsequent payment of the Termination Amount all rights and
obligations of the parties to make and receive payments pursuant to the
Shared-Loss Agreements and all rights and obligations of the parties thereto,
shall terminate effective as of the Closing Date.

 

2.3          Legal Action; Utilization of Special Receivership Powers. As of the
Closing Date, the Assuming Institution’s right, under Article III of each of the
Shared-Loss Agreements, to request to utilize any special legal power or right
which the Assuming Institution derived as a result of having acquired an asset
from the Receiver shall terminate; provided, however, any prior requests to
utilize such special powers or rights that were granted by the Receiver shall
not be affected hereby, and the Assuming Institution may continue to use such
special legal rights or powers in the litigation in which the permission to use
those special legal powers or rights was given. Notwithstanding the foregoing,
the Assuming Institution shall continue to have all rights and remedies
available to it under applicable state and federal laws, which shall not be
limited or altered by this Agreement.

 

 

ARTICLE III
CONDITIONS PRECEDENT

 

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

 

 

ARTICLE IV
MISCELLANEOUS

 

4.1          No Third Party Beneficiary. Nothing expressed or referred to in
this Agreement is intended or shall be construed to give any Person other than
the Receiver, the Corporation and the Assuming Institution (and their respective
successors and assigns) any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provisions contained

3 

 

herein, it being the intention of the parties hereto that this Agreement, the
obligations and statements of responsibilities hereunder, and all other
conditions and provisions hereof are for the sole and exclusive benefit of the
Receiver, the Corporation and the Assuming Institution and that there be no
other third party beneficiaries.

 

4.2          Rights Cumulative. Except as otherwise expressly provided herein,
the rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.

 

4.3          Entire Agreement. This Agreement embodies the entire agreement of
the parties hereto in relation to the subject matter herein and supersedes all
prior understandings or agreements, oral or written, between the parties.

 

4.4          Counterparts.

 

(a)          This Agreement may be executed in any number of counterparts and by
the duly authorized representative of a different party hereto on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

 

(b)          Each counterpart of this Agreement will be treated in all manner
and respects as an original agreement and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No signatory to this Agreement may raise the use of a facsimile
machine or other electronic means to deliver an executed document or the fact
that any signature or agreement was transmitted or communicated through the use
of a facsimile machine or other electronic means as a defense to the formation
or enforceability of a contract and each party hereto forever waives any such
defense.

 

4.5          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE FEDERAL LAW OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF
CONTROLLING FEDERAL LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
MAIN OFFICE OF EACH FAILED BANK WAS LOCATED.

 

4.6          Successors. All terms and conditions of this Agreement shall be
binding on the successors and assigns of the Receiver, the Corporation and the
Assuming Institution.

 

4.7          Modification. No amendment or other modification, rescission or
release of any part of this Agreement shall be effective except pursuant to a
written agreement subscribed by the duly authorized representatives of the
parties hereto.

4 

 

4.8          Manner of Payment. All payments due under this Agreement shall be
in lawful money of the United States of America in immediately available funds
as each party hereto may specify to the other parties; provided that in the
event the Receiver or the Corporation is obligated to make any payment hereunder
in the amount of $25,000.00 or less, such payment may be made by check.

 

4.9          Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation, or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.

 

4.10          Severability. If any provision of this Agreement is declared
invalid or unenforceable, then, to the extent possible, all of the remaining
provisions of this Agreement shall remain in full force and effect and shall be
binding upon the parties hereto.

 

4.11          Survival of Covenants. The covenants, representations, and
warranties in this Agreement shall survive the execution of this Agreement and
the consummation of the transactions contemplated hereunder.

 

4.12          Capitalized Terms. Capitalized terms not otherwise defined herein
shall have the meanings given such terms in the P&A Agreements or the
Shared-Loss Agreements, as applicable.

 

[Signature Page Follows]

5 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.

 



   

FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF COOPERATIVE BANK

 

            BY:   /s/ Robert N. Stoner     NAME: Robert N. Stoner     TITLE:  
Manager, Strategic Programs        

Attest:



              /s/ Andy C. Hoang                  

FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF THE BANK OF ASHEVILLE

 

            BY:   /s/ Robert N. Stoner     NAME: Robert N. Stoner     TITLE:  
Manager, Strategic Programs        

Attest:



              /s/ Andy C. Hoang           FEDERAL DEPOSIT INSURANCE CORPORATION
            BY:   /s/ Robert N. Stoner     NAME: Robert N. Stoner     TITLE:  
Manager, Strategic Programs        

Attest:



              /s/ Andy C. Hoang                  

FIRST BANK

 

            BY:   /s/ Eric P. Credle     NAME: Eric P. Credle     TITLE:   Chief
Financial Officer        

Attest:



              /s/ Gerald M. Kinlaw                              

 



6 

 



 

